Citation Nr: 1724807	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-33 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the orthopedic manifestations of the service-connected low back disability.

2.  Entitlement to an increased rating for the neurological manifestations of the low back disability affecting the right lower extremity, rated as 10 percent disabling prior to March 15, 2016, and as 20 percent disabling thereafter.

3.  Entitlement to an increased rating for the neurological manifestations of the low back disability affecting the left lower extremity, rated as 10 percent disabling prior to March 15, 2016, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.
 
In April 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2015, the Board remanded the claim for further development of the evidence.   In a June 2016 rating decision, the Agency of Original Jurisdiction increased the ratings for the neurological manifestations of the service-connected low back disability from 10 to 20 percent disabling, effective March 15, 2016.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, throughout the period under review, the orthopedic manifestations of his low back disability have approximated the criteria for a 40 percent rating, based on functional loss due to pain and less movement than normal.

2.  Prior to March 15, 2016, the neurological manifestations of his low back disability most nearly approximated mild incomplete paralysis in his bilateral lower extremities.   

3.  Since March 15, 2016, the neurological manifestations of his low back disability have most nearly approximated moderate incomplete paralysis in his bilateral lower extremities.   


CONCLUSION OF LAW

1.  The criteria for an increased rating of 40 percent, but no higher, for the low back disability are met.  38 U.S.C.S. §§ 1155, 5103, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for the assignment of separate ratings in excess of 10 percent for the service-connected radiculopathy of the bilateral lower extremities were not met prior to March 15, 2016.  38 U.S.C.S. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 5252, 8521 (2016).

3.  The criteria for the assignment of separate ratings in excess of 20 percent for the service-connected radiculopathy of the bilateral lower extremities have not been met.  38 U.S.C.S. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 5252, 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, compliant VCAA notice was sent to the Veteran in October 2011. 

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA treatment records, private treatment records, and lay statements.  

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  Specifically, the Board has obtained additional medical evidence from Dr. Haan and associated the evidence with the Veteran's claims file.  Further, the Veteran was afforded a VA examination in March 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  Id. at 311.  

Prior to the December 2015 remand, the Veteran was afforded several VA examinations associated with his claim.  VA examinations were performed in November 2011 and April 2012.  Therefore, the Board finds that the duty to assist has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Discussion 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Turning to the merits of the claim, the Board evaluates both the orthopedic and neurological manifestations of the Veteran's low back disability.  

A.  Orthopedic Manifestations  

Presently, the Veteran's low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which directs that the disability be evaluated pursuant to the criteria outlined in the general rating formula for rating disabilities of the spine.  The general rating formula stipulates that a 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 60 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In light of the above, the Board will now apply the applicable legal principles to the symptoms of the Veteran's low back disability present during the relevant time periods on appeal.

The Board considers the state of the Veteran's low back disability from the one-year time period before the Veteran filed his increased rating claim until VA makes a final decision.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  In this case, the Veteran filed his claim on September 22, 2011.  Accordingly, the Board must analyze the Veteran's disability picture from September 22, 2010 onward.  As stated previously, for the time period prior to September 22, 2011, the Veteran is in receipt of a 10 percent disability rating.  A 20 percent rating was assigned, effective September 22, 2011.  After carefully reviewing the record, the Board finds that the Veteran is entitled to a disability rating of 40 percent-but no higher- for the period effective September 22, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Turning to the medical evidence of record, the Veteran was afforded a VA examination in April 2011 for his bilateral feet disability, during which the Veteran's lumbar spine was evaluated.  There, the examiner documented "no soft tissue, bony tenderness or deformity present."  While the examiner did not document the results of a range of motion tests, he noted that "range of motion is full in all planes." 

The Veteran was afforded a VA spine examination in November 2011.  During the examination, the Veteran reported continual lower back pain related to injuries associated with his service-connected bilateral metatarsalgia.  The examiner observed localized tenderness or pain to palpation of the sacroiliac joint.  The Veteran then displayed the following measurements during range of motion testing: forward flexion of the thoracolumbar spine to 35 degrees, with pain present at 35 degrees; extension to 30 degrees, with pain present at 30 or more degrees; right lateral flexion to 30 or more degrees, with pain present at 30 or more degrees; left lateral flexion to 30 or more degrees, with pain present at 30 or more degrees; right rotation to 30 or more degrees, with pain present at 30 or more degrees; and left rotation to 30 or more degrees, with pain present at 30 or more degrees.  Following repetitive range of motion testing, the Veteran displayed the following measurements: forward flexion of the thoracolumbar spine to 45 degrees; extension to 30 degrees; right lateral flexion to 20 degrees; left lateral flexion to 25 degrees; right rotation to 30 or more degrees; and left rotation to 30 or more degrees.  The examiner noted that both pain and interference with sitting additionally limited the function of the Veteran's lower back muscle strain after repetitive use.  
 
In April 2012, the Veteran was afforded another VA examination.  The Veteran reported "progressive pain in his lower back."  The examiner observed guarding or muscle spasms, but not as a result of any abnormal gait or spinal contour.  The Veteran then displayed the following measurements during range of motion testing: forward flexion of the thoracolumbar spine to 45 degrees, with pain present at 30 degrees; extension to 15 degrees, with pain present at 10 degrees; right lateral flexion to 20 degrees, with pain present at 15; left lateral flexion to 15 degrees, with pain present at 10; right rotation to 30 or more degrees, with pain present at 20; and left rotation to 30 or more degrees, with pain present at 20.  Following repetitive range of motion testing, the Veteran displayed the following measurements: forward flexion of the thoracolumbar spine to 45 degrees; extension to 15 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right rotation to 30 or more degrees; and left rotation to 30 or more degrees.  The examiner noted that both pain and less movement than normal additionally limited the function of the Veteran's spine after repetitive use. 

Throughout the claim period, the Veteran has received treatment from a chiropractor, Dr. Haan.  In a February 2016 letter, the Dr. Haan indicated that he conducted spinal range of motion tests on the Veteran.  The testing was performed on February 16, 2016.  The Veteran displayed the following measurement during the range of motion testing: forward flexion of the thoracolumbar spine to 30 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, right rotation to 20 degrees, and left rotation to 15 degrees.  In his correspondence, Dr. Haan did not address the Veteran's complaints or the topic of functional limitation. 

Most recently, the Veteran was afforded a VA examination in March 2016.  The examiner observed localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The Veteran then displayed the following measurements during range of motion testing: forward flexion of the thoracolumbar spine to 40 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 15 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 30 degrees.  The examiner noted that the Veteran experiences decreased forward flexion and has pain.  He recorded "[p]ain with palpation over the paraspinal muscles and the [sacroiliac joint] of the entire back."  While the Veteran was able to perform repetitive use testing, the results of the testing were not documented.  But, the examiner found that pain contributed additional loss of function or range of motion.  

A 40 percent rating is warranted throughout for the period after September 21, 2011, because the evidence of record, with consideration of repetitive testing, painful motion, and functional loss, shows limitation of forward flexion of 30 degrees or less.  Prior to September 22, 2011, the medical evidence indicated forward flexion greater than 30 degrees, specifically in the April 2011 VA examination.  But, later that year, during the November 2011 VA examination, flexion of the thoracolumbar spine was limited to 30 degrees.  Also, Dr. Haan's February 2016 range of motion testing results indicated that the Veteran's flexion continued to be limited to 30 degrees.  Although flexion was measured in excess of 30 degrees during the March 2016 VA examination, the Board finds that, affording the benefit of the doubt to the Veteran, such results are more likely the result of intermittent variations rather than representative of sustained improvement in the Veteran's low back disability.  In making this finding, the Board has considered the reports of functional loss throughout the appeal period, including April 2012 VA examiner's report that pain was observed at 30 degrees during forward flexion tests.  In addition, the March 2016 VA examiner noted that pain contributed to additional functional loss or range of motion loss.  HowHThus, in light of the evidence of functional loss and considering the DeLuca factors, the Board finds that a 40 percent rating is warranted under Diagnostic Code 5237, effective September 22, 2011.  See 38 C.F.R. §§ 3.102, 4.71a, 4.66; DeLuca, 8 Vet. App. at 204-7.

However, a rating in excess of 40 percent is not warranted because the evidence of record does not show unfavorable anklyosis of the entire thoracolumbar spine.  Specifically, the March 2016 VA examiner noted that the Veteran did not have ankylosis of the thoracolumbar spine.  As such, a rating in excess of 40 percent for anklyosis of the low back disability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237.

B.  Neurological Manifestations 

Note 1 to the general rating formula for diseases and injuries of the spine provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  The neurological manifestations of the Veteran's lumbar spine disability have been rated under two different diagnostic codes during the appeal period.    First, the Veteran was in receipt of a 10 percent rating for left hip arthralgia and right hip arthralgia, effective August 8, 2007, pursuant to Diagnostic Code 8252.  Then, effective March 15, 2016, the ratings for the Veteran's radiculopathy were increased from 10 to 20 percent disabling pursuant to Diagnostic Code 8720.  

Sections 4.123 and 4.124-the appropriate regulations discussing neuritis and neuralgia-further address the mechanisms for evaluating radiculopathy.  38 C.F.R. § 4.123 states that neuritis is to be rated on the same scale provided for injury of the nerve involved, "with a maximum equal to severe, incomplete, paralysis."  Likewise, 38 C.F.R. § 4.124 states that neuralgia is to be rated on the same scale as the identifying nerve, "with a maximum equal to moderate incomplete paralysis."    

The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, Diagnostic Code 8720.  A 10 percent evaluation is assigned for mild incomplete paralysis, a 20 percent evaluation is assigned for moderate or severe incomplete paralysis, and 40 percent evaluation is assigned for moderately severe incomplete paralysis.  Id.

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants assignment of a 10 percent evaluation.  Where limitation is limited to 30 degrees, a 20 percent evaluation is assigned, and a 30 percent evaluation is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Turing to the medical evidence of record, electromyogram and nerve conduction studies from the April 2011 VA examination revealed normal results.  The April 2011 VA examiner concluded "[s]pecifically I see no evidence for a tarsa tunnel syndrome or radiculopathy."  In the examiner's addendum opinion, he further found "no evidence of entrapment or generalized neuropathy seen."  In addition, a January 2012 VA examiner similarly opined that "[p]revious lumbar, thoracic . . . spine films have all been normal without apparent diagnostic pathology to support subject complaint of radiculopathy/sciatica." 

The April 2012 VA examiner observed no signs of radicular pain or any other symptoms due to radiculopathy.  The sensory examination, reflex examination, and the straight leg raise tests revealed normal results for both lower extremities.  The examiner documented the Veteran's complaints of low back pain that radiated up into the thoracic spine between his shoulder blades, but the examiner did not attribute this pain to radiculopathy. 

During the March 2016 VA examination, the Veteran reported complaints of "bilateral radiating sharp pain to both toes, RIGHT greater than LEFT.  Intermittent sharp pain.  Occurs on back of the leg to the toes."  The reflex examination revealed normal results for both legs and the straight leg raise tests revealed negative results.  The examiner did not provide a response to the sensory examination.  Ultimately, the VA examiner documented a diagnosis of radiculopathy and characterized the Veteran's radicular pain as "intermittent pain" that was "moderate" in nature.

The first issue the Board considers is whether the Veteran is entitled to an evaluation in excess of 10 percent, prior to March 15, 2016, for the neurological manifestations related to his low back disability under either Diagnostic Code 8720 or 5252.  

Here, the Veteran continually reported pain in his lower extremities during the period prior to March 2016.  At the April 2012 VA examination, the Veteran reported pain in his lower back that radiated up towards his shoulder blades.  During the April 2013 videoconference hearing, the Veteran described pain as a "jabbing effect" of a knife in his lower back.  He testified that he experiences radiating pain in both legs when he sits for a long time or when he drives.  In addition, Dr. Haan indicated in a May 2013 correspondence that the Veteran has complained of numbness and reported sciatic symptoms down his legs.

However, the medical evidence of record neither documented a diagnosis nor included objective findings of radiculopathy prior to March 2016, specifically in April 2011, January 2012, and April 2012.  

Ratings higher than 10 percent are not warranted in this case because the evidence of record does not reflect that the symptoms more nearly approximated moderate incomplete paralysis.  Despite the Veteran's subjective complaints of bilateral lower extremity pain, the record lacks any objective findings of incomplete paralysis prior to March 2016.  38 C.F.R. § 4.124a, Diagnostic Code 8720.  Additionally, the record is absent any evidence demonstrating there was limitation of thigh flexion to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Accordingly, ratings higher than 10 percent are not warranted for the neurological manifestations prior to March 2016.  The benefit of the doubt rule is not applicable in this instance.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 4.3.

The second issue is whether the Veteran is entitled to an evaluation in excess of 20 percent after March 15, 2016, for the neurological manifestations related to his low back disability under Diagnostic Codes 8720 and 5252.  At the March 2016 VA examination, both the reflex and straight leg raise examinations displayed normal results.  However, the VA examiner found the severity of the Veteran's radiculopathy to be moderate, intermittent pain in both lower extremities.  Additionally, the record is absent any evidence demonstrating there was limitation of thigh flexion to 20 degrees.  As the Veteran's incomplete paralysis of the peripheral nerves associated with his lumbar spine disability is manifested by wholly sensory involvement, and the evidence does not reflect flexion of the thigh limited to 20 degrees, the Board finds that ratings in excess of 20 percent are not warranted.  See Miller v. Shulkin, 28 Vet. App. 376, 380 (2017) (holding that a rating higher than 20 percent may not be awarded for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations); 38 C.F.R. § 4.71a, Diagnostic Code 5252.  The benefit of the doubt rule is not applicable in this instance.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An increased rating of 40 percent for the low back disability is granted, effective September 22, 2011, subject to the rules and regulations governing the payment of VA monetary benefits. 

Separate ratings in excess of 10 percent for the neurological manifestations of the low back disability are denied for the period prior to March 15, 2016.

Separate ratings in excess of 20 percent for the neurological manifestations of the low back disability are denied for the period since March 15, 2016. 





___________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


